 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10

11   STEPHANIE KIMIKO KONO           )        Case No: CV 2:18-10739 AB (PLA)
                                     )
12      Plaintiff,                   )        ORDER AWARDING EQUAL ACCESS TO
                                     )        JUSTICE ACT ATTORNEY FEES AND
13           v.                      )        EXPENSES, PURSUANT TO 28 U.S.C.
                                     )        § 2412 (d)AND COSTS.
14                                   )
15   ANDREW M. SAUL,                 )
     Commissioner of Social Security )
16   Administration,                 )
                                     )
17       Defendant.                  )
                                     )
18

19

20
          Based   upon   the   parties’   Stipulation    for   the   Award   and
21
     Payment of Equal Access to Justice Act Fees, Costs, and Expenses,
22
     IT IS ORDERED that fees and expenses in the amount of $4,500.00
23
     /
24
     /
25
     /
26
     /
27
     /
28


                                          1
 1   as authorized by 28 U.S.C. § 2412, AND COSTS IN THE AMOUNT OF
 2   $400.00, be awarded subject to the terms of the Stipulation.
 3

 4   IT IS SO RECOMMENDED:
 5   DATED: February 20, 2020      ________________________________
                                   THE HONORABLE PAUL L. ABRAMS
 6
                                   UNITED STATES MAGISTRATE JUDGE
 7

 8   IT IS SO ORDERED:

 9   DATED: February 21, 2020      ________________________________
                                   THE HONORABLE ANDRE BIROTTE, JR.
10                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     2
